Simmons, Chief Justice.
The allegations of the plaintiff’s petition are set out by the reporter. The defendants demurred to the petition upon the grounds, that there was no equity therein, and that there was a misjoinder of causes of action and of parties defendant. According to the allegations of the petition, one of the defendants, Vaughn, borrowed $5,500 from the plaintiff, and to secure the same conveyed to the plaintiff certain land in the city of Augusta. Vaughn was at that time the plaintiff’s local secretary and agent at Augusta, and having confidence in him as such, the plaintiff sent to him the full amount of the loan, and entrusted him with the duty of paying off prior liens and incumbrances upon *294the land, among them the lien of one Palmer, who ’held a deed to the land as security for a debt. Vaughn failed to pay this debt, and allowed a verdict to be rendered in favor of Palmer’s administratrix for the amount of the debt, and the land to be sold under, an execution therefor, although no judgment had been entered up on the verdict. Under this execution the land was sold by the sheriff, and according to the petition, Vaughn was himself the purchaser, and had the bid entered in the name of another of the defendants, his sister, for the purpose of concealing the true nature of the transaction; and for the purpose of further concealing it, he had the deed made by the sheriff to Armstrong, who is also a defendant. It further appears that the land was sold at this sale at less than an eighth of its value. It is charged that this was done in pursuance of a fraudulent scheme to free the property from the lien of the plaintiff’s claim and cause the plaintiff to lose its debt. The plaintiff prays for a judgment at law against Vaughn on his promissory note, for the foreclosure of the equity of redemption of Vaughn in the land conveyed to the plaintiff to secure the note, and for the setting aside of the sheriff’s deed of the property to Armstrong, which is alleged to be fraudulent and void. It will be seen, therefore, that both legal and equitable causes of action are joined, and relief of both kinds prayed for in the petition. Under the uniform procedure act of 1881, all this can be properly done in one suit. In the case of DeLacy v. Hurst, 83 Ga. 229, we said: “That act conferred upon the superior courts jurisdiction to hear and determine all causes of action, whether legal or equitable, or both. . There is no reason now why the court should not give complete and ample relief to all of its suitors, either plaintiffs or defendants, in the same action. It has jurisdiction of the parties and the subject-matter, and in a case such as the case at bar, can grant to the plaintiffs judgment on their claims if it is proper to do so, and at the same time, if proper parties be made, set aside fraudulent *295conveyances wbicb are in tbe way of tbe execution of tbat judgment.” So in tbe present cáse, tbe plaintiff could obtain a judgment at law against Vaugbn on bis note, could •foreclose bis equity of .redemption in tbe land conveyed by bim as security for tbe debt, and if tbe sheriff’s sale was fraudulent and void, could have that sale set aside. Under tbe facts alleged, there was equity in tbe petition; there was no misjoinder of causes of action; nor was there a misjoinder of parties defendant. See Cohen v. Wolf, 92 Ga. 199; Brown v. Latham, Id. 284; Bowden v. Achor, 95 Ga. 243; Ellis v. Pullman, Id. 445. Tbe court therefore did not ■err in overruling tbe demurrer. Judgment affirmed.